DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including “ wherein the support table and sample holding member are provided on a sample unit base, a first surface of the support table is in contact with the sample unit base, and the sample unit base does not rotate, and wherein the rotation axis and the surface of the sample are positioned at an equal height”.
The closest prior art to Tappel (U.S. PGPUB. 2007/0125958 A1) teach an A Z Assembly 15 (compared to the claimed support table) and a sample table 21 (compared to the claimed sample holding member) but do not teach providing them on a sample base unit that does not rotate, as recited in the claims.  Additionally, Tappel does not teach “the rotation axis and the surface of the sample are positioned at an equal height,” as recited in the claim. Instead, Tappel is silent regarding this feature. 
Further, the closest prior art of Iwatani (JP 2009-245783) does not cure these deficiencies. Iwatani does not teach “the support table and sample holding member are provided on a sample unit base, a first surface of the support table is in contact with the sample unit base, and the sample unit base does not rotate,” as recited in claim 1. Instead, Iwatani is silent regarding these features. Additionally, Iwatani does not teach “the rotation axis and the surface of the sample are positioned at an equal height,”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RMMay 11, 2021